MANDATE

THE STATE OF TEXAS

TO THE 37TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 11, 2015, the cause upon appeal to
revise or reverse your judgment between

Fountains International Group, Inc., Appellant

V.

Summit Oak Development, LLC, Appellee

No. 04-14-00205-CV and Tr. Ct. No. 2005-CI-09146

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is REVERSED, and the cause is REMANDED to the trial court for
further proceedings. It is ORDERED that appellant, Fountains International
Group, Inc., recover its costs of this appeal from appellee, Summit Oak
Development, LLC.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on May 20, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00205-CV

                               Fountains International Group, Inc.

                                                     v.

                                 Summit Oak Development, LLC

         (NO. 2005-CI-09146 IN 37TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          DAVID MONTPAS
MOTION FEE                         $10.00   E-PAID          JACKIE GROVES
MOTION FEE                         $10.00   E-PAID          JACKIE GROVES
MOTION FEE                         $10.00   E-PAID          IRMA WALSTON
MOTION FEE                         $10.00   E-PAID          KEVIN STOWIE
MOTION FEE                         $10.00   E-PAID          KEVIN STOUWIE
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            KEVIN STOWIE
STATEWIDE EFILING FEE              $20.00   PAID            KEVIN STOWIE
INDIGENT                           $25.00   PAID            KEVIN STOWIE
FILING                            $100.00   PAID            KEVIN STOWIE
CLERK'S RECORD                    $148.00   PAID
REPORTER'S RECORD                 $216.00   PAID


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this May 20, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853